Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is either being expanded upon due to the amendments or being applied differently than in the previous non-final rejection.

The examiner is amenable to an interview about the instant application. 

Applicant’s arguments, see page 7, filed 6/13/2022, with respect to claim objections for claims 13 and 27 to 28 have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 3/11/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 7, filed 6/13/2022, with respect to drawing objections for claims crystal have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 3/11/2022 has been withdrawn because the claims were cancelled. 

Applicant’s arguments, see page 7, filed 6/13/2022, with respect to 35 U.S.C 112(a) for claims 10 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/11/2022 has been withdrawn because the claims were cancelled. 

Applicant’s arguments, see pages 7-8, filed 6/13/2022, with respect to 35 U.S.C 112(b) for claims 5-6, 13, 17, 19-20, 22, 25, and 27  have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/11/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 7-8, filed 6/13/2022, with respect to 35 U.S.C 112(b) for claims 1-12 and 18  have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/11/2022 has been withdrawn because the claims were cancelled. 

Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments for 35 U.S.C 103 over the prior art of US 20150372445 A1 HARTER, US 20100276405 A1 Cho, and US20160318122A1 Ota (hereinafter “Ota”), the examiner respectfully believes that the language of the claims of the instant application are broad enough that they are able to be read on by the prior art of record. In combination (disclosed below), the examiner believes the elements of the instant application are read on and the rejections of the non-final rejection of 3/11/2022 stand or are modified herein due to the claim amendments of 6/13/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150372445 A1 HARTER (hereinafter “HARTER”) in view of US 20100276405 A1 Cho (hereinafter “Cho”) in view of US20160318122A1 Ota (hereinafter “Ota”). 
Regarding claim 1, HARTER teaches, except where struck through, A laser system for processing a material (abstract), the laser system comprising: 5a laser (laser means 51) configured to intermittently generate a first laser pulse (first pulse 11 and pulse 13; fig. 1a and fig. 1b) of a first duration (pw1) and a first average power (pulse energy 1 pe1), at a spot (par. 74 focal spot) on a surface of the material being processed (par. 74 target substrate), and a second laser pulse (second pulse 12 and pulse 14) having a second duration (pw2) and a second peak power (pulse energy 2 pe2), the second duration being shorter than the first duration by a factor of at least 1000 (par. 39 and par. 40 teach pw1 in the nanosecond range and pw2 in the femtosecond range which is a factor of 1000), and directed at the spot (par. 74 teaches the application being towards a focal spot on a target substrate), and the second laser pulse being generated after the first laser pulse is 10generated (fig. 1a teaches pulses 11 and 12 being separated by ts; par. 35 and par. 40 teach the temporal arrangement that includes a separation of the aforementioned pulses); the first duration being from microseconds or longer (par. 39 and par. 40 teach pw1 in the nanosecond range and pw2 in the femtosecond range which is a factor of 1000); .  HARTER does not teach .  Cho teaches, except where struck through, of the material to form a melt pool, while the second laser pulse induces material ejection from the spot (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. 62 to par.72 teach that is known that the heating and vaporization of the workpiece material to be ablated is controlled by controlling the laser profile and therefore obvious to control the laser beam profiles to achieve the desired heating effects disclosed in the instant application) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, such that and the first laser pulse from the laser is configured to at least heat the spot on the surface of the material to form a melt pool, while the second laser pulse induces material ejection from the spot, as suggested and taught by Cho, for the purpose of providing an advantageous means of reducing the degree of superheating using a slower heating rate, the laser pulse having a triangular-shaped temporal pulse profile produces substantially less splashing 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67). Harter and Cho do not teach the second peak power being larger by a factor of 1000 or greater than the first average power, and the second laser pulse having a lower energy than the first laser pulse.  Ota teaches the second peak power being larger by a factor of 1000 or greater than the first average power, and the second laser pulse having a lower energy than the first laser pulse (par. 61 teaches ultrashort pulse 150-a which is analogous to the second laser pulse in the MW range, after amplification, and par. 116 teaches power of the power of the analogous first laser pulse to be in the KW range).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, such that the second peak power being larger by a factor of 1000 or greater than the first average power, and the second laser pulse having a lower energy than the first laser pulse, as suggested and taught by Ota, for the purpose of providing an advantageous means such that a pulse energy may be selected based on the fluence (Joules/cm2) and/or intensity (W/cm2) appropriate for modification of material (par. 61). 

Regarding claim 2, HARTER does not teach wherein the laser comprises: a gated continuous wave (CW) laser; and a pulsed laser.  Ota teaches, wherein the laser comprises: a gated continuous wave (CW) laser (claim 18, par. 66, and par. 73 teach 101-b as a CW laser); and a pulsed laser (claim 18, par. 66, and par. 74 teach 101-a as a commercially available chirped pulse amplification system).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, such that wherein the laser comprises: a gated continuous wave (CW) laser; and a pulsed laser, as suggested and taught by Ota, for the purpose of providing an advantageous means for a laser that provides considerable flexibility for interfacing and synchronizing with material processing system components (par. 78).

Regarding claim 3, HARTER teaches, further comprising a controller for controlling the 20laser (par. 13 teaches that the laser device contains a controller which provides for active change/adjustment of the output parameters).  

Regarding claim 4, Ota teaches, further comprising a controller for controlling the CW laser and the pulsed laser (claim 18; claim 28; par. 71; par. 76; par. 77).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, to include further comprising a controller for controlling the CW laser and the pulsed laser, as suggested and taught by Ota, for the purpose of providing an advantageous means to achieve a pre-determined temporal offset between pulses (par. 76).

Regarding claim 5, HARTER teaches, wherein the first duration comprises has a duration of about 10ps to 500ps (par. 39 teaches that Depending upon the particular application, the pulse width values for pw1 and pw2 may or may not be equal and also teaches that the pulse width values for pw2 are generally in the picosecond to femtosecond range and therefore teaches that it is possible to adjust the pulse width of the first and second pulse to any value in the pico and femtosecond duration range to achieve specific materials damage and/or ablation).  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal pulse duration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment with pulse duration ranges for the purpose of achieving specific materials damage and/or ablation (par. 39).


Regarding claim 7, Cho teaches, wherein the first laser pulse heats the spot to form a melt pool before the second laser pulse is applied (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. 62 to par.72 teach that is known that the heating and vaporization of the workpiece material to be ablated is controlled by controlling the laser profile and therefore obvious to control the laser beam profiles to achieve the desired heating effects disclosed in the instant application; par. 53, fig.5, fig. 6, fig. 11A, fig. 11B and par. 78, par. 79, and par. 80 teach overlapping two pulses and it is therefore obvious to change the temporal spacing of a first and second laser pulse to achieve desired melting characteristics).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, such that wherein the first laser pulse heats the spot to form a melt pool before the second laser pulse is applied, as suggested and taught by Cho, for the purpose of providing an advantageous means of reducing the degree of superheating using a slower heating rate, the laser pulse having a triangular-shaped temporal pulse profile produces substantially less splashing 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67).

Regarding claim 8, Cho teaches, wherein the second laser pulse is applied before the first laser pulse has formed a melt pool at the spot (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. 62 to par.72 teach that is known that the heating and vaporization of the workpiece material to be ablated is controlled by controlling the laser profile and therefore obvious to control the laser beam profiles to achieve the desired heating effects disclosed in the instant application; par. 53, fig.5, fig. 6, fig. 11A, fig. 11B and par. 78, par. 79, and par. 80 teach overlapping two pulses and it is therefore obvious to change the temporal spacing of a first and second laser pulse to achieve desired melting characteristics).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, such that wherein the second laser pulse is applied before the first laser pulse has formed a melt pool at the spot, as suggested and taught by Cho, for the purpose of providing an advantageous means of reducing the degree of superheating using a slower heating rate, the laser pulse having a triangular-shaped temporal pulse profile produces substantially less splashing 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67).

Regarding claim 9, HARTER teaches, wherein the laser comprises a single pulsed laser 5amplifier (par. 50 teaches a YB amplifier and1 par. 52 teaches a regenerative amplifier which are capable of performing the same task as a single pulsed laser amplifier).  


Claims 13, 15, 16, 19, 20, 22, 23, 24, 25, 26, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160318122A1 Ota (hereinafter “Ota”) in view of US 20100276405 A1 Cho (hereinafter “Cho”). 

Regarding claim 13, Ota teaches, except where struck through, A laser system for processing a material (abstract), the laser system comprising: a gated continuous wave (CW) laser (claim 18, par. 66, and par. 73 teach 101-b as a CW laser) producing a first laser pulse (pulse 150-b) of a first duration in the microsecond range (par. 60 and fig. 1 teach Pulse 150-b may have a pulse width in the nanosecond (ns) range. Pulse 150-b is generally much longer than pulse 150-a, for example at least 10-times, at least 100-times longer, or at least 1000-times longer, with 150-a being an ultrashort pulse having a pulse width in the femtosecond (fs) or low picosecond (ps) range, for example below about 100 ps and above about 100 fs, it is therefore obvious that if the pulse 150-a of Ota is chosen to be 100ps, that laser pulse 150-b is capable of having a duration of 100nano second, the language of par. 60 of Ota contains the range of the claim 13 of the instant application) 20and having a first average power (par. 60 and fig. 1), at a spot on a surface of the material being processed (par. 60, modify a material 120); a short pulse laser (claim 18, par. 66, and par. 74 teach 101-a as a commercially available chirped pulse amplification system) for producing a second laser pulse (pulse 150-a, par. 61, and fig. 1)  having a second duration (par. 60 and fig. 1) and a second peak power (par. 61 and fig. 1), the second duration being shorter than the first duration by a factor of at least 105 (par. 60 teach Pulse 150-b may have a pulse width in the nanosecond (ns) range. Pulse 150-b is generally much longer than pulse 150-a, for example at least 10-times, at least 100-times longer, or at least 1000-times longer, with 150-a being an ultrashort pulse having a pulse width in the femtosecond (fs) or low picosecond (ps) range, for example below about 100 ps and above about 100 fs, it is therefore obvious that Ota teaches or at least 1000-times longer and it is therefore obvious to choose a factor of more than 1000 times. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a factor of at least 105, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.) and directed at the spot (par. 60, modify a material 120), and the second laser pulse being generated after the first laser pulse is generated (par. 60, par. 61, and fig. 1a teach 150-a starting after 150-b); the second peak power being larger by a factor of 105 than the first average power (par. 61 teaches ultrashort pulses with peak power in the range from about 1 MW to 20 MW, sub-picosecond pulses (e.g.: 100 fs-1 ps), and pulse energy at about 20 μJ and in test results taught for cutting sapphire in par.125 an average NS power of about 71 W and therefore it is obvious to that the peak power of the ultrashort pulse in Ota is at least 10^5 times greater than the average power of the nano second pulse of Ota) , and the energy provided by the second laser pulse being lower than an energy provided by the first laser pulse (Ota teaches throughout that it is important that energy and fluence levels of the USP and NS pulses are material dependent; par. 114 to 118 teach an nano second pulse of 80uj in par. 116 and an ultra short pulse energy of 20uJ to process a transparent material; par. 86 teaches In this example, with application of a NS pulse, which may have substantially more energy that the ultrashort pulse), .  Ota does not teach and 25the first laser pulse from the CW laser configured to at least heat the material at the spot , while the short pulse laser induces material ejection from the spot.  Cho teaches, and 25the first laser pulse from the gated continuous wave CW laser is configured to at least heat the material at the spot up to a melt pool formation, while the short pulse laser induces material ejection from the spot (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. 62 to par.72 teach that is known that the heating and vaporization of the workpiece material to be ablated is controlled by controlling the laser profile and therefore obvious to control the laser beam profiles to achieve the desired heating effects disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, such that and 25the first laser pulse from the gated continuous wave CW laser is configured to at least heat the material at the spot up to a melt pool formation, while the short pulse laser induces material ejection from the spot, as suggested and taught by Cho, for the purpose of providing an advantageous means of reducing the degree of superheating using a slower heating rate, the laser pulse having a triangular-shaped temporal pulse profile produces substantially less splashing 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67).

Regarding claim 15, Ota teaches, wherein the second laser pulse is formed prior to the first laser pulse ending, such that the first and second laser pulses overlap (fig. 1c shows 150-a occurring before 150-b; par. 15; par. 79).  

Regarding claim 16, Ota teaches, wherein the first and second laser pulses have the same spot size (par. 89 teaches identical in size).  

Regarding claim 19, Ota teaches, wherein the first average power comprises a power of about 250 W to 1500 W (par. 116 teaches power of the power of the analogous first laser pulse to be 2 and 8 KW in respective trials which is within  1000W to 1500W range disclosed in the instant application; par. 61 teaches ultrashort pulses with peak power in the range from about 1 MW to 20 MW, sub-picosecond pulses (e.g.: 100 fs-1 ps), and pulse energy at about 20 μJ and in test results taught for cutting sapphire in par.125 an average NS power of about 71 W and therefore it is obvious that 71W is about 250W; Ota teaches throughout that it is important that energy and fluence levels of the USP and NS pulses are material dependent;).  

Regarding claim 20, Ota teaches, wherein the second peak power comprises a power of greater than about 100 MW (par. 61 teaches ultrashort pulse 150-a which is analogous to the second laser pulse in the MW range,  after amplification; Ota teaches throughout that it is important that energy and fluence levels of the USP and NS pulses are material dependent;). Ota discloses the claimed invention except for greater than about 100 MW. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal laser power capability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a laser capable of greater than 100 MW for the purpose of providing for the advantage such that the fluence may exceed a single-shot ablation threshold (par. 61). 

Regarding claim 22, Ota teaches, wherein each of the gated continuous wave CW laser and the short pulse laser operate at a predetermined frequency (par. 66 teaches a pulse repetition rate which is a frequency; par. 115 teaches pulse repetition rate of 1 MHz which is a predetermined frequency).  

Regarding claim 23, Ota teaches, wherein the predetermined frequency comprises a frequency of at least 10 Hz (Par. 66 teaches a repetition rate from about 100kHZ to 5MHz which is greater than the at least 10Hz of the instant application and therefore satisfies the limitation of at least 10Hz).  
	
Regarding claim 24, Ota teaches wherein the predetermined frequency comprises a frequency no higher than 50 Hz (par. 69 teaches that it is obvious to change frequency through USP and NS sources may include frequency conversion elements (not shown), for example harmonic generator(s), Raman shifter(s), and/or parametric oscillator/amplifier(s) to shift a fundamental laser wavelength to a desired processing wavelength Ota discloses the claimed invention except for wherein the predetermined frequency comprises a frequency no higher than 50 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with the repetition rates of Ota to find an optimal repetition rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a repetition rate of Ota to be no higher than 50Hz for the purpose of achieving specific materials damage and/or ablation (Ota par. 63). 

Regarding claim 25, Ota teaches, further comprising a controller for controlling the gated continuous wave CW laser and the short pulse laser (claim 18; claim 28; par. 71; par. 76; par. 77).  

Regarding claim 26, Ota teaches, except where struck through, A laser-based method for processing a material (abstract), the method comprising: using a laser to intermittently generate a first laser pulse (pulse 150-b) of a first duration (par. 60 and fig. 1) and a first average power (par. 60 and fig. 1), at a spot on a surface of the material being processed (par. 60, modify a material 120), and a second laser pulse (pulse 150-a, par. 61, and fig. 1) having a second duration (par. 60 and fig. 1) and a second peak power (par. 61 and fig. 1), the second duration 5being between 1 ps and 100 ps (par. 60 and 61), and the second peak power being larger by a factor of at least 1000 than the first average power (par. 61 teaches ultrashort pulses with peak power in the range from about 1 MW to 20 MW, sub-picosecond pulses (e.g.: 100 fs-1 ps), and pulse energy at about 20 μJ and in test results taught for cutting sapphire in par.125 an average NS power of about 71 W and therefore it is obvious to that the peak power of the ultrashort pulse in Ota is at least 10^5 times greater than the average power of the nano second pulse of Ota) and the laser pulse having a lower energy than the first laser pulse, the second laser pulse (Ota teaches throughout that it is important that energy and fluence levels of the USP and NS pulses are material dependent; par. 114 to 118 teach an nano second pulse of 80 uj in par. 116 and an ultra short pulse energy of 20uJ to process a transparent material; par. 86 teaches In this example, with application of a NS pulse, which may have substantially more energy that the ultrashort pulse) directed at the spot (par. 60, modify a material 120) and being generated after the first laser pulse is generated (par. 60, par. 61, and fig. 1a teach 150-a starting after 150-b); .  Ota does not teach using the first laser pulse to at least heat the spot on the surface of the material; and using the second laser pulse to induce material ejection from material being 10processed.  Cho teaches, using the first laser pulse to at least heat the spot on the surface of the material to a melt pool formation (par. 62 and 63); and using the second laser pulse to induce material ejection from material being 10processed (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. 62 to par.72 teach that is known that the heating and vaporization of the workpiece material to be ablated is controlled by controlling the laser profile and therefore obvious to control the laser beam profiles to achieve the desired heating effects disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, to include using the first laser pulse to at least heat the spot on the surface of the material to a melt pool formation; and using the second laser pulse to induce material ejection from material being 10processed, as suggested and taught by Cho, for the purpose of providing an advantageous means of reducing the degree of superheating using a slower heating rate, the laser pulse having a triangular-shaped temporal pulse profile produces substantially less splashing 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67).

Regarding claim 27, Cho teaches, wherein the first laser pulse forms a melt pool at the spot on the surface of the material and the second laser pulse induces an ejection of molten material from the melt pool (par. 7 and fig. 2a, fig. 2b, fig. 2c, and fig. 2d teach that it is known in the art that the laser beam 220 may then clean out remaining portions of the electrically conductive link structure 212, if any, through boiling, melting, and/or splashing, wherein the electrically conductive link analogous to the melt pool).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, such that wherein the first laser pulse forms a melt pool at the spot on the surface of the material and the second laser pulse induces an ejection of molten material from the melt pool, as suggested and taught by Cho, for the purpose of providing a means to clean out portions through boiling, melting and/or splashing (par. 7).

Regarding claim 28, Ota teaches, wherein using a laser comprises: using a gated, continuous wave (CW) laser to produce the first laser pulse (claim 18, par. 66, and par. 73 teach 101-b as a CW laser); and using a pulsed laser to produce the second laser pulse (claim 18, par. 66, and par. 74 teach 101-a as a commercially available chirped pulse amplification system).

Claims 14, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160318122A1 Ota (hereinafter “Ota”) in view of US 20100276405 A1 Cho (hereinafter “Cho”) in view of 20150372445 A1 HARTER (hereinafter “HARTER”). 
Regarding claim 14, HARTER teaches, wherein the second laser pulse is formed immediately upon ending the first laser pulse (fig. 1a teaches pulses 11 and 12 being separated by ts; par. 35 and par. 40 teach the temporal arrangement that includes a separation of the pulses wherein the second pulse ends after the first pulse ends).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, such that wherein the second laser pulse is formed immediately upon ending the first laser pulse, as suggested and taught by HARTER, for the purpose of achieving specific materials damage and/or ablation (par. 39).

Regarding claim 17, HARTER teaches, wherein the first duration comprises a duration 5of about 10ps to 500ps (par. 39 teaches that Depending upon the particular application, the pulse width values for pw1 and pw2 may or may not be equal and also teaches that the pulse width values for pw2 are generally in the picosecond to femtosecond range and therefore teaches that it is possible to adjust the pulse width of the first and second pulse to any value in the pico and femtosecond duration range to achieve specific materials damage and/or ablation; par. 40 teaches The pulse width values pw1 are generally in the nanosecond range, and the pulse width values for pw2 are generally in the picosecond to femtosecond range; Examiners note: the use of “about” in this claim renders the interpretation broad enough to be read on by the prior art of HARTER).  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal pulse duration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment with pulse duration ranges for the purpose of achieving specific materials damage and/or ablation (par. 39).

Regarding claim 21, HARTER teaches, wherein the pulse length of the second laser pulse is nanoseconds or shorter, and the pulse length of the first laser pulse is microseconds or longer (par. 39 teaches that Depending upon the particular application, the pulse width values for pw1 and pw2 may or may not be equal and also teaches that the pulse width values for pw2 are generally in the picosecond to femtosecond range and therefore teaches that it is possible to adjust the pulse width of the first and second pulse to any value in the pico and femtosecond duration range to achieve specific materials damage and/or ablation. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal pulse duration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment with pulse duration ranges for the purpose of achieving specific materials damage and/or ablation (par. 39)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, such that wherein the pulse length of the second laser pulse is nanoseconds or shorter, and the pulse length of the first laser pulse is microseconds or longer, as suggested and taught by HARTER, for the purpose of providing an advantageous means of achieving specific materials damage and/or ablation (par. 39).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                  /JOEL M ATTEY/Primary Examiner, Art Unit 3763